Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Claim Status
Claims 1 and 3-15 are pending. Claims 6-10 have been amended. Claims 1 and 3-10 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I. Claims 11-15 are withdrawn as being drawn to a nonelected invention.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 4/18/2022 is insufficient to overcome the rejection of claims 1-10 based upon 35 USC § 103 as set forth in the last Office action. 
Applicant argues that Hsu did not disclose a specific combination of boric acid and mannitol as part of the buffer system.
Applicant also argues that “[H]su discloses that “The pH of such ophthalmic solutions should preferably be maintained between 4.5 and 8.0; about 5 to 7.5; preferably 6 to 7 with an appropriate buffer system, a neutral pH being preferred but not essential.” (paragraph 0106). In contrast, the instant claims require that the pH of the composition be between 4.5 and 5.5”.
Applicant further argues that “[n]either Hsu nor Otvos indicates there are antibacterial concerns. After all, both Hsu and Otvos are directed to active therapeutic ingredient or formulations thereof, which are usually made in sterile form and administered to a subject only once (and not used repeatedly)”.
Applicant additionally argues that “[t]he teachings of Chowhan only relate to using mannitol with borate for antibacterial or disinfecting purpose. All the disclosure including the examples of Chowhan concerns disinfecting solutions (for contact-lens), and did not describe anything about a therapeutically active peptidomimetic ingredient”.
Applicant also argues that “[T]he complex between boric acid and mannitol unexpectedly improved the long-term shelf stability of the adiponectin peptidomimetic of the invention”.
Applicant further argues that “[t]he so-called “surprising results” in Chowhan omy relate to antibacterial properties of boraie-mannitol in disinfecting solutions (e.g., for contact-lens cleaning}, but clearly have no bearing on reducing irritability or improving stability of AL Y688 formulations of the present invention. I cannot see how the Examiner could conclude that based on the disclosure of Chowhan, “one of the ordinary skill in the art would have reasonably expected the complex between boric acid and mannitol to reduce the uritability of the ophthalmic composition, while at the same time improving the long-term shelf stability.” (See Office Action, on page 4.) Why would something about borate-mannitol complex in killing germs in a disinfecting solution (or helping other substances in disinfecting solutions in killing germs) suggest to someone that it would somehow have other apparently unrelated utility of improving the stability of a particular peptidomimetic ALY688? The Examiner has provided no scientific evidence or support to make such a logical leap”.
Applicant’s arguments have been fully considered but are not persuasive. As discussed in the previous Office action, Hsu clearly teaches a finite number of buffers and isotonizing agents. Therefore, the combination of mannitol and boric acid would have been at once envisaged by the skilled artisan.
With respect to the claimed pH, Hsu teaches that the pH is between 4.5 and 8.0, and the MPEP § 2144.05 states that “[a] prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range”, such as in the instant rejection.
With respect to Applicant’s arguments regarding the reference of Chowhan, it is noted that said evidentiary reference has been submitted to demonstrate that at the time of the invention, one of ordinary skill in the art would have reasonably expected the complex between boric acid and mannitol to reduce the irritability of the ophthalmic composition, while at the same time improving the long-term shelf stability.
As discussed in the previous Office action, Chowhan teaches that “[b]orate and PVA form a water-insoluble complex which precipitates out of solution and acts as an irritant in the eye. This incompatibility of borate and PVA in contact lens solutions is well-known” (page 1, lines 16-18), and further teaches that “[A] need therefore exists for ophthalmic compositions which have an optimal pH for stability and efficacy, but whose antimicrobial efficacy is not compromised” and further teaches that “This invention provides such ophthalmic compositions. The ophthalmic compositions of the present invention comprise borate-polyol complexes which have surprisingly been found to have increased antimicrobial activity as compared to boric acid or its· salts” (page 2, lines 14-20). Chowhan also teaches that the polyol is mannitol (page 4, lines 4-5).
In other words, Chowhan discloses that the complex between boric acid and mannitol reduces the irritability of the ophthalmic composition (as compared to borate and PVA complex), while at the same time improving the long-term shelf stability.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (WO 2016/179007).
Hsu teaches compositions comprising an adiponectin peptidomimetic, and various methods comprising administering the adiponectin peptidomimetic, wherein the adiponectin peptidomimetic is D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2 (claims 17-18, 36-37, 54-55 and 66-67).
Hsu further teaches the composition further comprises solubilizers, buffers, surfactants, boric acid and mannitol (paras [0104]-[0108]).
Hsu also teaches the osmolality is between 260 and 340 mOsM (para [0107]).
Hsu additionally teaches the pH is between 4.5 and 8.0 (para [0106]).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
	With respect to claim 3, Hsu teaches the solubilizer is selected from glycerin, polyethylene glycol and polypropylene glycol (para [0105]); the surfactant is selected from tween 80 and poloxamers (paras [0105], [0110]); and the buffer is sodium acetate (para [0097]).

Response to Arguments
Applicant’s arguments filed on 4/18/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendments”
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (WO 2016/179007) as applied to claims 1-3 above, and further in view of Otvos et al. (US 2014/0057833).
The teachings of Hsu with respect to claims 1 and 3 have been discussed above.
Hsu further teaches the composition comprises acetic acid (paras [0057], [0097], [0105]-[0106]).
Hsu also teaches treating glaucoma and ocular hypertension (claim 41).
Hsu additionally teaches the compounds can be formulated for injection (i.e. parenteral administration) (para [0100]).
Hsu does not teach propylene glycol and the specific amounts instantly claimed.
Otvos et al. teach methods of treating glaucoma and high ocular tension comprising administering the adiponectin peptidomimetic D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2 (claim 9; para [0255]).
Otvos et al. further teach that for parenteral administration, the active agent may be mixed with glycerol, propylene glycol or polyethylene glycol (para [0213]).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to substitute the solubilizer of Hsu (glycerin, polyethylene glycol and polypropylene glycol) for the solubilizer of Otvos et al. (glycerol, propylene glycol or polyethylene glycol) because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill would have been motivated to do so and would have reasonably expected the resulting composition to be effective in treating glaucoma and ocular hypertension because both Hsu and Otvos et al. teach methods for the treatment of glaucoma and ocular hypertension by parenteral administration of the same adiponectin peptidomimetic (i.e. D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2). 
With respect to the claimed amounts of the various components, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 4/18/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendments”
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (WO 2016/179007) in view of Otvos et al. (US 2014/0057833) as applied to claims 1 and 3-5 above, and further in view of Bingaman et al. (US 2018/0078531).
The teachings of Hsu and Otvos et al. with respect to claims 1 and 3-5 have been discussed above.
Hsu and Otvos et al. do not teach the surfactant is tyloxapol.
Bingaman et al. teach parenteral administration of ocular formulations for the treatment of glaucoma comprising a surfactant, wherein the surfactant is selected from Polysorbate (Tween) 80, Poloxamer (Pluronic) F-127, Poloxamer 407, Povidone (PVP K-29/32 or K-30), and Tyloxapol, (claims 1 and 16-17; paras [0010], [0300], [0322], [0437]).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to substitute the surfactant of Hsu (tween 80 and poloxamers) for the surfactant of Bingaman et al. (tween 80, Poloxamer F-127, Poloxamer 407, Povidone and Tyloxapol) because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill would have been motivated to do so and would have reasonably expected the resulting composition to be effective in treating glaucoma because Hsu, Otvos et al. and Bingaman et al. teach methods for the treatment of glaucoma by parenteral administration of compositions comprising surfactants. 
With respect to the claimed amounts of the various components, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 4/18/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendments”
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10537608. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
‘608 teaches a method for treating dry eye comprising administering the adiponectin peptidomimetic, wherein the adiponectin peptidomimetic is D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2 (claims 1 and 12-13).
‘608 further teaches the composition further comprises solubilizers, buffers, surfactants, boric acid and mannitol (column 21, lines 30-54; column 22, lines 4-6).
Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
‘608 also teaches the osmolality is between 260 and 340 mOsM (column 22, lines 13-15).
‘608 additionally teaches the pH is between 4.5 and 8.0 (column 22, lines 1-2).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
	With respect to claim 3, ‘608 teaches the solubilizer is selected from glycerin, polyethylene glycol and polypropylene glycol (column 21, lines 41-45); the surfactant is selected from tween 80 and poloxamers (column 21, line 55; column 22, lines 54-60); and the buffer is sodium acetate (column 22, line 8).

This rejection is maintained.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10537608 in view of Otvos et al. (US 2014/0057833). 
The teachings of ‘608 with respect to claims 1 and 3 have been discussed above.
‘608 further teaches the composition comprises acetic acid (column 19, line 54; column 22, line 5).
‘608 also teaches treating glaucoma and ocular hypertension (column 19, line 7).
‘608 additionally teaches the compounds can be formulated for injection (i.e. parenteral administration) (column 20, lines 22-28).
‘608 does not teach propylene glycol and the specific amounts instantly claimed.
Otvos et al. teach methods of treating glaucoma and high ocular tension comprising administering the adiponectin peptidomimetic D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2 (claim 9; para [0255]).
Otvos et al. further teach that for parenteral administration, the active agent may be mixed with glycerol, propylene glycol or polyethylene glycol (para [0213]).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to substitute the solubilizer of ‘608 (glycerin, polyethylene glycol and polypropylene glycol) for the solubilizer of Otvos et al. (glycerol, propylene glycol or polyethylene glycol) because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill would have been motivated to do so and would have reasonably expected the resulting composition to be effective in treating glaucoma and ocular hypertension because both ‘608 and Otvos et al. teach methods for the treatment of glaucoma and ocular hypertension by parenteral administration of the same adiponectin peptidomimetic (i.e. D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2). 
With respect to the claimed amounts of the various components, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage by normal optimization procedures known in the pharmaceutical art.

This rejection is maintained.
Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10537608 in view of Otvos et al. (US 2014/0057833) and Bingaman et al. (US 2018/0078531). 
The teachings of ‘608 and Otvos et al. with respect to claims 1 and 3-5 have been discussed above.
‘608 and Otvos et al. do not teach the surfactant is tyloxapol
Bingaman et al. teach parenteral administration of ocular formulations for the treatment of glaucoma comprising a surfactant, wherein the surfactant is selected from Polysorbate (Tween) 80, Poloxamer (Pluronic) F-127, Poloxamer 407, Povidone (PVP K-29/32 or K-30), and Tyloxapol, (claims 1 and 16-17; paras [0010], [0300], [0322], [0437]).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to substitute the surfactant of ‘608 (tween 80 and poloxamers) for the surfactant of Bingaman et al. (tween 80, Poloxamer F-127, Poloxamer 407, Povidone and Tyloxapol) because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill would have been motivated to do so and would have reasonably expected the resulting composition to be effective in treating glaucoma because ‘608, Otvos et al. and Bingaman et al. teach methods for the treatment of glaucoma by parenteral administration of compositions comprising surfactants. 
With respect to the claimed amounts of the various components, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant requested the double patenting rejections be held in abeyance until allowable subject matter is found.
For this reason, the rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658